Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on March 27, 2020 and Preliminary Amendment filed on May 29, 2020. Claims 3 and 5-8 have been amended, claims 11 and 12 have been cancelled; thus claims 1-10 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Page 19, line 26; suggest changing “234,the” to -234, the-.
Page 22, line 15; suggest changing “transport layer module 232” to -transport layer reception module 232-.
Page 24, line 7; suggest changing “DMA module 238” to -receiving DMA module 238-.
Page 26, line 23; suggest changing “nodule 236” to –module 236-.
Page 28, line 12; suggest changing “CUP” to -CPU-.
Page 28, line 28; suggest changing “(690)” to –(680)-
Page 29, line 3; suggest changing “update command. The CPU” to -update command (690). The CPU-.
Page 29, line 19; suggest changing “nodule 236” to –module 236-.
Page 31, lines 27-28; suggest changing “CPU sub­system” to -CPU sub­system 260-.
Page 32, line 20; suggest changing “receiving DMA module 236” to -receiving DMA module 238-.
Page 33, line 5; suggest changing “receiving DMA module 236” to -receiving DMA module 238-.
Page 33, line 14; suggest changing “transport reception layer module” to -transport layer reception module 232-.
Page 33, lines 17-18; suggest changing “CPU sub-system” to -CPU sub-system 260-.
Appropriate correction is required.

Drawings
	The drawings are objected to as failing to comply with 
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “680” in FIG. 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 7-10 are objected to because of the following informalities:  
Claim 5 recites the limitation “the receiving DMA module” in line 3; there is insufficient antecedent basis for “the receiving DMA module”.
Claims 7 and 8 recite the limitation “the outgoing DMA module”; there is insufficient antecedent basis for “the outgoing DMA module”.
Claim 7 recites the limitation “the DRAM” in line 3; there is insufficient antecedent basis for “the DRAM”.
Claim 9 recites the limitation “the DMA transmission” in line 7; there is insufficient antecedent basis for “the DMA transmission”.
In claim 9, lines 9-10; suggest changing “a first loopback control module” to -a first loopback control module of the transport layer transmission module-.
In claim 10, lines 7-8 and 12-13; suggest changing “first loopback control module” to - first loopback control module of the transport layer transmission module-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As to claim 4, it uses of the phrase --and/or-– which renders these claim indefinite, since this phrase leads to more than one interpretations of  the claimed limitations, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection and objections set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations: provide the PCie controller supporting internal loopback, implement an internal loopback data path by using the provided PCie controller, and update the data key by using the internal loopback data path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schoenborn et al. (U.S. Patent No. 8,761,031) discloses a chip comprises control circuitry to provide inband signals, inband output ports, and transmitters to transmit the inband signals to the inband output ports, the control circuitry selectively includes loopback initiating commands in the inband signals.
Wang et al. (CN106569736A) discloses NVMe protocol processor includes a CPU sub-system, a shared memory, a Gather DMA module, a Scatter DMA module, a host access module, an independent Doorbell register, and a Doorbell detection module. the Gather DMA module is connected to the shared memory, and is used for moving data of an external host to the shared memory through a PCIe controller; the Scatter DMA module is connected to the shared memory, and is used for moving data of the shared memory to the external host through the PCIe controller; the host access module is connected between the shared memory and the external host through the PCIe controller so as to access the shared memory; the independent Doorbell register is connected between the host access module and the Doorbell detection module, and is used for storing a Doorbell pointer; and the Doorbell detection module is used for detecting update of the Doorbell pointer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING-YIH SHYU/Primary Examiner, Art Unit 2184